                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

RODERICK BLACK,                        No. 18-cv-15388 (NLH) (KMW)

          Plaintiff,

     v.                                         OPINION

UNITED STATES OF AMERICA, et
al.,

          Defendants.


APPEARANCE:
Roderick Black
28287-054
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320
     Plaintiff Pro se


HILLMAN, District Judge

     Plaintiff Roderick Black, a federal prisoner presently

incarcerated in FCI Fairton, New Jersey, seeks to bring a

complaint pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).     See ECF No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915A to determine whether it should be dismissed

as frivolous or malicious, for failure to state a claim upon

which relief may be granted, or because it seeks monetary relief

from a defendant who is immune from such relief.     For the

reasons set forth below, the Court will dismiss the complaint


                                   1
with prejudice for failure to state a claim.     The Court denies

Plaintiff’s motion for the appointment of counsel.       ECF No. 8.

I.    BACKGROUND

      According to the complaint, Plaintiff was arrested on

January 24, 1994 and charged with violating 21 U.S.C. § 848; 21

U.S.C. § 841(a)(i), (iii); 18 U.S.C. § 922(g); and 7 U.S.C. §

2024.   ECF No. 1 at 5.    See also United States v. Roderick

Black, No. 2:94-cr-00015-FL-9 (E.D.N.C. Jan. 20, 1994).        He was

convicted on September 2, 1994 and sentenced to life

imprisonment on December 19, 1994.     ECF No. 1 at 5.    The United

States Court of Appeals for the Fourth Circuit affirmed.       Id.;

see also United States v. Black, 97 F.3d 1449 (4th Cir. 1996).

      Plaintiff alleges the Assistant United States Attorney who

prosecuted the case, defendant Christine B. Hamilton, defrauded

him because she was not a member of the North Carolina bar.       ECF

No. 1 at 10.   He seeks $60,000,000,000 in damages.      Id.

II.   STANDARD OF REVIEW

      Section 1915A requires a court to review “a complaint in a

civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental

entity.”   28 U.S.C. § 1915A(a).    The Court must sua sponte

dismiss any claim that is frivolous, is malicious, fails to

state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

                                   2
28 U.S.C. § 1915A(b)(1)-(2).   This action is subject to sua

sponte screening for dismissal under 28 U.S.C. § 1915A because

Plaintiff seeks redress from an employee of the United States.

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.   Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).   “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”   Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).   “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

     Plaintiff alleges Ms. Hamilton committed fraud because she

was not a member of the North Carolina bar at the time she

prosecuted Plaintiff’s criminal case.   He invokes this Court’s

jurisdiction under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), which created an

implied cause of action based on a violation of the Fourth

Amendment by federal officers.

                                 3
     In Ziglar v. Abbasi, the Supreme Court concluded “that

expanding the Bivens remedy is now a ‘disfavored’ judicial

activity.”   137 S. Ct. 1843, 1857 (2017).   It held that federal

courts should exercise caution before extending the remedy to

claims that are meaningfully different than “the three Bivens

claims the Court has approved in the past: a claim against FBI

agents for handcuffing a man in his own home without a warrant;

a claim against a Congressman for firing his female secretary;

and a claim against prison officials for failure to treat an

inmate’s asthma.”    Id. at 1860 (citing Bivens, 403 U.S. 388;

Davis v. Passman, 442 U.S. 228 (1979); Carlson v. Green, 446

U.S. 14 (1980)).    “These three cases — Bivens, Davis, and

Carlson — represent the only instances in which the Court has

approved of an implied damages remedy under the Constitution

itself.”   Ziglar, 137 S. Ct. at 1855.

     “Ziglar created a funnel through which plaintiffs alleging

constitutional violations by federal officials must pass.

First, federal courts must determine whether the cause of action

presents a ‘new context’ for Bivens cases.”    Alexander v. Ortiz,

No. 15-6981, 2018 WL 1399302, at *4 (D.N.J. Mar. 20, 2018).

“The proper test for determining whether a case presents a new

Bivens context is as follows.    If the case is different in a

meaningful way from previous Bivens cases decided by this Court,

then the context is new.”    Ziglar, 137 S. Ct. at 1859.

                                  4
      Plaintiff alleges the Assistant U.S. Attorney who

prosecuted his criminal case was not licensed by the state

encompassing the district in which he was convicted.    He does

not indicate which provision of the Constitution was allegedly

violated, but the Court infers he alleges violations of his due

process and fair trial rights.

     “[N]o federal court has ever recognized [the right to be

prosecuted by a licensed attorney] under the due process clause

of the fourteenth amendment.”    Munoz v. Keane, 777 F. Supp. 282,

285 (S.D.N.Y. 1991), aff'd sub nom. Linares v. Senkowski, 964

F.2d 1295 (2d Cir. 1992); see also Swann v. United States, No.

1:06CR443, 2013 WL 12394629, at *14 (M.D.N.C. July 26, 2013)

(“No case of which the Court is aware has held that there is a

federal constitutional right to a properly licensed

prosecutor.”), report and recommendation adopted, No. 1:06CR443-

1, 2013 WL 12394628 (M.D.N.C. Sept. 30, 2013); Hamilton v.

Roehrich, 628 F. Supp. 2d 1033, 1054 (D. Minn. 2009) (“[]

Hamilton does not have a constitutional right to be prosecuted

by a licensed attorney.   Hamilton has not offered any legal

support for such a constitutional right, nor has our independent

research disclosed any.”). 1   The case cited by Plaintiff, United




1 At least one state supreme court has found such a right under
the state constitution. People v. Munson, 150 N.E. 280 (Ill.
1925).
                                  5
States v. Ferrara, 847 F. Supp. 964, 969–70 (D.D.C. 1993),

concerns the ability of a state disciplinary board to discipline

federal attorneys admitted to their bars.

     Assuming arguendo such a right did exist, such a claim has

never been recognized by the Supreme Court as a basis for Bivens

liability; therefore, Plaintiff’s complaint presents a new

context under Ziglar.   The Court must now consider whether

alternative remedies exist for Plaintiff’s claim.   “[I]f there

is an alternative remedial structure present in a certain case,

that alone may limit the power of the Judiciary to infer a new

Bivens cause of action.”   Ziglar, 137 S. Ct. at 1858.

     Here, Plaintiff has alternative remedies available to him.

Documents attached to his complaint indicates he filed an ethics

complaint in the Third Circuit, an ethics complaint with the

Commonwealth of Pennsylvania, and a motion under Federal Rule of

Civil Procedure 60(b) in the Eastern District of North Carolina.

ECF No. 1-1.   “[T]his is not a case like Bivens or Davis in

which ‘it is damages or nothing.’”    Ziglar, 137 S. Ct. at 1862.

Although Plaintiff may not have received the relief he

requested, filing ethics grievances or moving for relief in his

§ 2255 proceedings were available remedies.   “And when

alternative methods of relief are available, a Bivens remedy

usually is not.”   Id. at 1863.



                                  6
     Finally, the Court must consider whether there are special

factors counselling against extending the Bivens remedy to the

new cause of action.   “The Supreme Court did not define the

phrase ‘special factors counselling hesitation.’ ‘The necessary

inference, though, is that the inquiry must concentrate on

whether the Judiciary is well suited, absent congressional

action or instruction, to consider and weigh the costs and

benefits of allowing a damages action to proceed.’”   Alexander

v. Ortiz, No. 15-6981, 2018 WL 1399302, at *7 (D.N.J. Mar. 20,

2018) (quoting Ziglar, 137 S. Ct. at 1857-58).

     Plaintiff seeks to hold an attorney 2 not licensed in North

Carolina liable for prosecuting him in North Carolina.   The

Court is concerned about the potential encroachment on the

executive branch’s ability to prosecute its cases by deciding

which attorney may prosecute a given case, as well as the

finality of completed criminal actions.   Creating Bivens

liability in cases with these facts could potentially undermine

congressional intent by permitting prisoners to challenge the

validity of their convictions outside of the statutorily

prescribed method set forth in 28 U.S.C. § 2255 and § 2244.    In

order to avoid damage awards, Department of Justice attorneys

would have to relocate and only prosecute cases in the states


2 The United States is immune from Bivens claims.   F.D.I.C. v.
Meyer, 510 U.S. 471, 475 (1994).
                                 7
where they are barred.   The potential of damages awards for past

prosecutions would be large.   The Court finds the “potentially

enormous financial burden for the Federal Government” to be a

special factor counselling hesitation.    F.D.I.C. v. Meyer, 510

U.S. 471, 486 (1994) (declining to extend Bivens to federal

agencies based in part on potential financial burden).

     Moreover, such a cause of action would interfere with the

rights of federal judges to determine the qualifications of the

lawyers who appear in their courts.   In federal courts all over

the country, criminal defense lawyers are allowed to enter an

appearance to represent a defendant even if they are not barred

in the state where the district sits so long as they are barred

and in good standing in at least one state.    There is no reason

why the same rule should not apply to federal prosecutors who

also appear in federal courts and are not in their barred state

so long as they are assigned by the Attorney General, his or her

surrogate, or a United States Attorney.

     Having reviewed Plaintiff’s claims under the Ziglar

framework, the Court concludes that it would be inappropriate to

extend the Bivens remedy.   The complaint will therefore be

dismissed for failure to state a claim.

     Generally, “plaintiffs who file complaints subject to

dismissal under [the Prison Litigation Reform Act] should

receive leave to amend unless amendment would be inequitable or

                                 8
futile.”   Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d

Cir. 2002).   The Court finds that amendment would be futile

because Plaintiff cannot remedy the deficiency in his complaint:

that Ziglar prohibits extending Bivens to cover his allegations.

Leave to amend will be denied.

      Plaintiff also moves for the appointment of counsel.     ECF

No. 8.   Appointment of counsel is a privilege, not a statutory

or constitutional right, Brightwell v. Lehman, 637 F.3d 187, 192

(3d Cir. 2011), and is governed by the factors enumerated in

Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993).    “As a threshold

matter, the indigent plaintiff's case must have some arguable

merit in fact and law.”    Cuevas v. United States, 422 F. App'x

142, 144 (3d Cir. 2011).    The Court has found that the complaint

cannot proceed under Ziglar.    The motion is denied.

IV.   CONCLUSION

      For the reasons stated above, the motion for the

appointment of counsel will be denied.    The complaint will be

dismissed with prejudice for failure to state a claim.    28

U.S.C. § 1915A(b)(1).

      An appropriate order follows.



Dated: __January 31, 2020             __s/ Noel L. Hillman____
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  9
